— In an action to recover damages for injury to property, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.), dated July 9, 1987, as granted that branch of the defendants’ cross motion which was to dismiss the complaint as time barred pursuant to General Municipal Law § 50-i.
Ordered that the order is affirmed insofar as appealed from, with costs.
The period of limitations ran from the date the certificate of occupancy was issued, not from the date the defective condition was discovered (General Municipal Law § 50-i; Klein v City of Yonkers, 53 NY2d 1011). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.